Citation Nr: 0830404	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-43 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for non-Hodgkin's lymphoma with complaints of 
depression and chronic fatigue syndrome for the period prior 
to February 20, 2008.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for non-Hodgkin's lymphoma with complaints of 
depression and chronic fatigue syndrome for the period from 
February 20, 2008 to the present.   

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO decision, which 
denied a claim for entitlement to an evaluation in excess of 
10 percent disabling for non-Hodgkin's lymphoma with 
complaints of fatigue and depression and a claim for 
entitlement to TDIU.  These issues were remanded in a 
November 2007 Board decision for further development.  In a 
March 2008 rating decision, the veteran's 10 percent 
evaluation for his service-connected residuals of non-
Hodgkin's lymphoma with complaints of depression and chronic 
fatigue syndrome was increased to 20 percent, effective 
February 20, 2008.

Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In August 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Columbia, South 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.


FINDINGS OF FACT

1.  For the period prior to February 20, 2008, the veteran's 
non-Hodgkin's lymphoma with complaints of depression and 
chronic fatigue syndrome results in chronic fatigue symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level; 
however, it has not resulted in symptoms which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.

2.  For the period of February 20, 2008 to the present, the 
veteran's non-Hodgkin's lymphoma with complaints of 
depression and chronic fatigue syndrome results in chronic 
fatigue symptoms which are nearly constant and restrict 
routine daily activities to 50 to 75 percent of the pre-
illness level; however, it has not resulted in symptoms which 
are nearly constant and restrict routine daily activities to 
less than 50 percent of the pre-illness level, or; which wax 
and wane, resulting in periods of incapacitation of at least 
six weeks total duration per year.

3.  The evidence of record shows that the veteran does not 
meet the percentage requirements for TDIU, as the combination 
of a 40 percent rating, a 10 percent rating, and a 10 percent 
rating is 50 percent. 

4.  The veteran's service-connected disabilities are not of 
such severity as to substantially preclude all forms of 
gainful employment, to specifically include sedentary 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
more, for non-Hodgkin's lymphoma with complaints of 
depression and chronic fatigue syndrome for the period prior 
to February 20, 2008 have been met.  See 38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.88b, 4.117, Diagnostic Codes 6354, 7715 
(2007).
2.  The criteria for an evaluation of 40 percent, but no 
more, for non-Hodgkin's lymphoma with complaints of 
depression and chronic fatigue syndrome for the period of 
February 20, 2008 to the present have been met.  See 38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.88b, 4.117, Diagnostic 
Codes 6354, 7715 (2007).

3.  The criteria for TDIU have not been met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extraschedular basis.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regards to the veteran's claims, VCAA letters dated in 
April 2006 and June 2006 specifically satisfied the elements 
(2) and (3) of the duty to notify, articulated above.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  With specific regard 
to the first element, the Board notes that, in order to 
satisfy the first Pelegrini II element for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In April 2006, the RO sent the veteran a VCAA letter, which 
indicated that he should provide evidence showing that his 
non-Hodgkin's lymphoma disability had increased in severity.  
In addition, the veteran was questioned about his daily life 
and employment, in regards to his non-Hodgkin's lymphoma 
disability, during the course of the April 2006 and February 
2008 VA examinations performed in association with this 
claim.  The veteran provided statements at these examinations 
and at the August 2007 hearing in which he details the impact 
of his disability on his daily life and employment.  In light 
of the notice given, and the questions asked, the Board finds 
a reasonable person would have known that the evidence needed 
to show that his disability had worsened and what impact that 
had on his occupation and daily life.  Furthermore, based on 
the responses provided by the veteran, the Board finds that 
he had actual knowledge of the requirement, and that any 
failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for non-Hodgkin's lymphoma.  As will be 
discussed below, the veteran's disability is currently rated 
under 38 C.F.R. 4.88b.  While notification of the specific 
rating criteria was provided in the January 2007 statement of 
the case (SOC), and not a specific preadjudicative notice 
letter, the veteran demonstrated actual knowledge of the 
rating criteria being used to evaluate his non-Hodgkin's 
lymphoma disability at the August 2007 Board hearing.  Thus, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in the January 2008 letter in which 
it was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the effective date element of a claim.

As to the fourth element, the April 2006 and June 2006 
letters did provide notice of the types of evidence, both lay 
and medical, that could be submitted in support of his 
claims.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, VA, and private 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
Here, all records identified by the veteran have been 
obtained.  A decision from the Social Security Administration 
and the records it considered are associated the claims file.  
Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with VA examinations in April 
2006 and February 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected non-Hodgkin's 
lymphoma disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  In addition, the Board notes 
that these examinations also addressed the issue of the 
impact of the veteran's non-Hodgkin's lymphoma disability on 
his daily life and his ability to maintain employment.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds these examination reports to be thorough and 
consistent with contemporaneous VA treatment records.  The 
examinations in this case are adequate upon which to base a 
decision with regards to both the veteran's claim for an 
increased rating for his non-Hodgkin's lymphoma disability 
and his claim for entitlement to TDIU.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Board notes that the veteran was initially granted 
service connection for non-Hodgkin's lymphoma and assigned a 
noncompensable rating, effective April 27, 2001, under 
Diagnostic Code 7715 in a March 2002 rating decision.  In an 
October 2002 rating decision, the RO increased the veteran's 
evaluation to 10 percent, effective April 27, 2001, under 
Diagnostic Code 6354.  This evaluation was confirmed in a May 
2005 Board decision.  The veteran filed a new claim for an 
increased rating on March 28, 2006.  By a rating decision 
dated in March 2008, the RO increased the evaluation of the 
veteran's non-Hodgkin's lymphoma with complaints of 
depression and chronic fatigue syndrome to 20 percent, 
effective February 20, 2008, under Diagnostic Code 6354.  

Under Diagnostic Code 7715, non-Hodgkin's lymphoma with 
active disease or during a treatment phase warrants a 100 
percent evaluation.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, rate on residuals.  

According to the April 2006 and February 2008 VA examination 
reports, the veteran's non-Hodgkin's lymphoma is no longer an 
active disease.  Therefore, its residuals, to include chronic 
fatigue syndrome, are now currently rated under Diagnostic 
Code 6354.

Under Diagnostic Code 6354, a 10 percent rating is provided 
for symptoms of chronic fatigue syndrome, to include 
debilitating fatigue, cognitive impairment, or a combination 
of other signs and symptoms, that wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or; symptoms controlled by 
continuous medication.  A 20 percent rating is warranted for 
chronic fatigue symptoms, to include debilitating fatigue, 
cognitive impairment, or a combination of other signs and 
symptoms, which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  A 40 percent rating is warranted for 
chronic fatigue symptoms, to include debilitating fatigue, 
cognitive impairment, or a combination of other signs and 
symptoms, which are nearly constant and restrict routine 
daily activities to 50 to 75 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.  A 60 percent rating is warranted for 
chronic fatigue symptoms, to include debilitating fatigue, 
cognitive impairment, or a combination of other signs and 
symptoms, which are nearly constant and restrict routine 
daily activities to less than 50 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 100 percent disability rating is warranted for chronic 
fatigue symptoms, to include debilitating fatigue, cognitive 
impairment, or a combination of other signs and symptoms, 
which are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  38 C.F.R. § 4.88b, Code 
6354 (2007).

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for non-Hodgkin's lymphoma with complaints of 
depression and chronic fatigue syndrome for the period prior 
to February 20, 2008.

The veteran filed his claim for an increased rating in March 
2006.  In April 2006, he underwent a VA examination.  At this 
examination, the physician examined the veteran and reviewed 
the information that he presented, including some additional 
reports.  The physician noted the veteran's medical history 
of non-Hodgkin's lymphoma and nasopharyngeal carcinoma, to 
include his chemotherapy and radiation treatment.  The claims 
file was not available for review.  The veteran was reported 
as having chronic dry mouth and dry throat.  He denied any 
night sweats or weight loss and claimed to have a good 
appetite.  He complained of being chronically tired, 
depressed, and unable to work more than 2 hours at a time 
because of lack of endurance.  In conclusion, the physician 
determined that the veteran was doing very well with regards 
to his diagnoses of non-Hodgkin's lymphoma and nasopharyngeal 
carcinoma.  With regards to the side effects of the 
neoplastic processes and malignancy, the veteran was noted as 
suffering from a lack of stamina and mental depression.  In 
view of his lack of stamina and mental depression, the 
examiner determined that the veteran was unable to maintain a 
rhythm of work with regular hours, particularly if that work 
requires physical stamina. 

The Board notes that the claims folder also contains VA 
treatment records.  A December 2006 VA treatment record 
reflects that the veteran's non-Hodgkin's lymphoma was stable 
and that the veteran was planning to swim for 30 minutes, 5 
times per week.  

In order for the veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 20 percent 
rating.  Upon review of the medical evidence of record, the 
Board concludes that the veteran's non-Hodgkin's lymphoma 
does more nearly approximate the criteria for a 20 percent 
rating for this time period.  The April 2006 VA examination 
report noted the veteran's complaints of being chronically 
tired, depressed, and unable to work more than 2 hours at a 
time because of lack of endurance.  The examiner noted that 
the veteran's lack of stamina and mental depression keep him 
from being able to maintain a rhythm of work with regular 
hours, particularly if that work requires physical stamina.  
It is true that at no point in the medical evidence of record 
for this time period was it noted that the veteran has 
episodes of incapacitation.  However, the evidence of record 
does reflect that the veteran's daily activities are 
restricted to a degree.

The Board has considered assigning the veteran a rating in 
excess of 20 percent for this time period.  The Board 
concludes, however, that the veteran does not manifest 
symptomatology of the severity to warrant a higher, 40 
percent evaluation.  The medical evidence of record for this 
time period does not reflect that the veteran experienced 
periods of incapacitation or that his chronic fatigue 
symptoms were nearly constant and restricted routine daily 
activities to 50 to 75 percent of the pre-illness level.  As 
mentioned above, the veteran reported swimming 5 times per 
week.  In addition, the physician at the April 2006 VA 
examination determined that the veteran was doing very well 
with regards to his diagnosis of non-Hodgkin's lymphoma.  He 
also noted that the veteran was a well-developed, well-
nourished man, who was totally ambulatory and well-oriented 
in time and place.  While his lack of endurance was 
acknowledged, no indication was given at any point in this 
time period that the veteran's daily activities were 
restricted to 50 to 75 percent.  Therefore, the veteran's 
disability does not meet any of the criteria for a 40 percent 
evaluation and a higher rating is not warranted.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed below; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the evidence supports an increased 
rating of 20 percent for the period prior to February 20, 
2008,  but that the preponderance of the evidence is against 
the claim for a rating higher than 20 percent for this time 
period.  The benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application as there is not 
an approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for non-Hodgkin's lymphoma with complaints of 
depression and chronic fatigue syndrome for the period of 
February 20, 2008 to the present. 

In February 2008, the veteran underwent another VA 
examination.  The physician at this examination reviewed the 
claims file and noted the veteran's medical history of non-
Hodgkin's lymphoma and nasopharyngeal carcinoma, to include 
his chemotherapy and radiation treatment.  At this 
examination, the veteran complained of being constantly 
extremely tired.  He reported feeling completely exhausted 
and that he must take a 2-hour nap after working in the yard 
for more than an hour with minimal exertion.  He stated that 
he does not wake up rested and is trying to build his stamina 
by swimming.  He reported that he does not enjoy life like he 
used to.  He complained of severe muscle and joint pains, un-
refreshing sleep, headaches, post-exertional malaise, and a 
worsening of symptoms following any physical or mental 
exertion.  He also reported problems with memory, 
concentration, and depression.  In conclusion, the examiner 
opined that the veteran's chronic fatigue syndrome is 
directly related to his non-Hodgkin's lymphoma and it is 
unlikely that it is related to his thyroid cancer.  His 
chronic fatigue syndrome significantly impacts his daily 
activities and he is unable to live a normal life.  His 
disorder, however, is not incapacitating.  The veteran is 
still able to do minimal activities and function and complete 
his activities of daily living.  The examiner noted that it 
appears that his chronic fatigue syndrome is worsening over 
time.  
In order for the veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 40 percent 
rating.  Upon review of the medical evidence of record, the 
Board concludes that the veteran's non-Hodgkin's lymphoma 
does more nearly approximate the criteria for a 40 percent 
rating for this time period.  The February 2008 VA 
examination report noted the veteran's complaints of being 
constantly extremely tired and needing a nap after more than 
an hour of minimal exertion.  The examiner opined that the 
veteran's chronic fatigue syndrome is directly related to his 
non-Hodgkin's lymphoma.  He stated that it significantly 
impacts the veteran's daily activities and he is unable to 
live a normal life.  It is true that at no point in the 
medical evidence of record for this time period was it noted 
that the veteran has episodes of incapacitation.  However, 
the evidence of record does reflect that the veteran's daily 
activities are significantly restricted, due to his lack of 
stamina, and that his chronic fatigue syndrome is worsening 
over time.

The Board has considered assigning the veteran a rating in 
excess of 40 percent for this time period.  The Board 
concludes, however, that the veteran does not manifest 
symptomatology of the severity to warrant a higher, 60 
percent evaluation.  The medical evidence of record for this 
time period does not reflect that the veteran experiences 
periods of incapacitation or that his chronic fatigue 
symptoms are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level.  
As discussed in the February 2008 VA examination report, his 
disability and its residual effects are not incapacitating.  
The Board notes that his daily life is significantly impacted 
by his lack of stamina.  However, the veteran is still able 
to function and complete his routine activities of daily 
living.  Therefore, as the veteran's disability does not meet 
any of the criteria for a 60 percent evaluation, the Board 
finds that the veteran is adequately compensated with his 
current rating.  A higher rating is not warranted.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed below; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the evidence supports an increased 
rating of 40 percent for the period of February 20, 2008 to 
the present,  but that the preponderance of the evidence is 
against the claim for a rating higher than 40 percent for 
this time period.  The benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application as there is 
not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

3.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b) (2007).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance. Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

In this case, as the veteran's rating for non-Hodgkin's 
lymphoma with complaints of depression and chronic fatigue 
syndrome is 40 percent, his rating for tinnitus is 10 
percent, and his rating for bilateral hearing loss is 10 
percent, his combined rating is 51 percent according to Table 
1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.25 (2007).  Therefore, the veteran's service-
connected disabilities do not meet the percentage rating 
standards for TDIU.  38 C.F.R. § 4.16(a) (2007).  
Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, 15 Vet. App. at 6.  For a veteran to 
prevail on a claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes the veteran's contention that he is unable to 
obtain or retain any type of employment due to the residuals 
of aggressive treatment for his thyroid cancer, 
nasopharyngeal cancer, and non-Hodgkin's lymphoma.  See VA 
Form 9, May 2007.  Service connection is not in effect for 
thyroid cancer.  
 
The Board finds no evidence of record suggesting that his 
case is outside the norm requiring extraschedular 
consideration.  


The Board acknowledges that the examiner at the April 2006 VA 
examination stated that, in view of the veteran's lack of 
stamina and mental depression, the veteran was unable to 
maintain a rhythm of work with regular hours, particularly if 
that work requires physical stamina.  In addition, the 
examiner at the February 2008 VA examination stated that the 
veteran's chronic fatigue syndrome significantly impacts his 
daily activities and he is unable to live a normal life.

However, the Board notes that neither examination states or 
implies that the veteran is incapable of doing sedentary work 
due specifically to the residuals of his service-connected 
non-Hodgkin's lymphoma.  Simply because the veteran no longer 
has the physical stamina to maintain regular work hours does 
not mean that he is unemployable.  As noted at the February 
2008 VA examination, the veteran is not incapacitated due to 
the residuals of his non-Hodgkin's lymphoma and is able to 
function and complete his activities of daily living.  Also, 
the Board notes that the examiner at the April 2006 VA 
examination indicated that the veteran lacks stamina and 
suffers from depression due to having multiple neoplastic 
processes.  Again, the veteran is not service-connected for 
his nasopharyngeal carcinoma; thus, it may not be considered 
in determining the veteran's entitlement to TDIU.  

The Board notes that the veteran has been found totally 
disabled by Social Security Administration (SSA).  The 
veteran argues this should result in total disability 
benefits from VA as well.  Although VA is required to 
consider the SSA's findings, VA is not bound by their 
conclusions.  Adjudication of VA and Social Security claims 
is based on different laws and regulations.  The award of SSA 
disability benefits was based not only on non-Hodgkin's 
lymphoma, but on nasopharyngeal squamous cell cancer as 
well.  Indeed, the primary diagnosis for awarding the veteran 
SSA disability benefits was malignant neoplasm nasopharyngeal 
squamous cell carcinoma.  In determining the proper 
disability rating for the veteran's service-connected non-
Hodgkin's lymphoma with complaints of depression and chronic 
fatigue syndrome, VA is evaluating the severity of its 
symptoms alone.  Although the non-Hodgkin's lymphoma with 
complaints of depression and chronic fatigue syndrome 
significantly impacts the veteran's daily life, as reflected 
by the current 40 percent rating, it does not render him 
totally disabled, since he can continue to perform basic 
tasks.  

Therefore, as the claims folder does not contain competent 
clinical medical evidence supporting the notion that his 
service-connected disabilities, alone, produce 
unemployability, the Board finds no evidence reflecting a 
factor which takes the case outside the norm.  

The Board does not doubt that the veteran's service-connected 
disabilities have some effect on his employability.  However, 
the preponderance of the evidence does not support his 
contention that his service-connected disabilities are of 
such severity so as to preclude his participation in any form 
of substantially gainful employment.  Thus, the RO's decision 
not to refer this issue to the Director of Compensation and 
Pension Service for consideration of a TDIU was correct.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b) (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 20 percent disabling for non-
Hodgkin's lymphoma with complaints of depression and chronic 
fatigue syndrome for the period prior to February 20, 2008 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation of 40 percent disabling for non-
Hodgkin's lymphoma with complaints of depression and chronic 
fatigue syndrome for the period of February 20, 2008 to the 
present is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to TDIU is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


